UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT of 1934 Date of Report (Date of earliest event reported): September 24, 2010 FIRST NATIONAL ENERGY CORPORATION (Exact name of registrant as specified in its charter) Nevada 333-62588 66-0349372 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1551 Second Street Sarasota, Florida 34236 (Address of principal executive offices, including zip code) (416) 918-6987 (Registrant's telephone number, including area code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. (b) On September 24, 2010, the Company received the written resignation of Mr. Doug Lindeblom, dated September 24, 2010, from the Company’s board of directors.Mr. Lindeblom also voluntarily surrendered for cancellation all of the 296,400 restricted common shares of the Company held by him, an action which had not been requested by the Company. The Company is not aware of any disagreements between Mr. Lindeblom and the Company relating to the Company’s operations, policies or practices.A true and complete copy of the written resignation letter received by the Company from Mr. Lindeblom is attached to this current report. ITEM9.01Financial Statements and Exhibits (d)Exhibits Exhibit Number Exhibit Title or Description 17 Resignation and Surrender of Shares of First National Energy Corporation 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunder duly authorized. Dated: September 24, 2010 First National Energy Corporation By: /s/ Gregory Sheller Gregory Sheller, President and C.E.O. 3
